Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 July 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over EP 3 199 493 (hereafter EP ‘493). 
Claim 11:	EP ‘493 discloses a heat insulating sheet comprising: 
at least an aerogel (paragraphs [0024] – [0043]); and 
a nonwoven fiber (paragraph [0151], [0148]-[0150], and [0151]-[0157]), 
wherein the compressive modulus of an aerogel composite is 3MPa to 0.5 MPa (paragraph [0051]). See also entire document.
EP ‘403 does not disclose that the compression rate at 0.30 MPa to 5.0 MPa is 40% or less.	However, EP ‘493 further disclose “The content of a silica particle in an aerogel composite may be 1 to 25 parts by mass with respect to the total amount of an aerogel composite as 100 parts by mass, however it may be also 3 to 15 parts by mass.  When the content is 1 part by mass or more, an appropriate strength may be imparted to an aerogel composite more easily, and when it is 25 parts by mass or less, the solid thermal conductivity of a silica particle can be suppressed more easily. 
	Thus, EP ‘493 discloses a silicon content of 1 to 25 wt%, which is similar to that instantly disclosed as needed to achieve a desired compression rate, including that recited (see instant application, page 11, lines 8-13).
	It would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized/selected the appropriate compression rate, including that recited, depending upon the tradeoff between the strength to be imparted to the aerogel composite and the suppression of the solid thermal conductivity.
	Further, given that the compressive modulus and the silica content are similar to that instantly disclosed, the heat insulating sheet of EP ‘393 renders obvious a compressive rate of 40% or less.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of a silica particle depending upon the appropriate strength to be imparted to the aerogel composite and the thermal conductivity of the silica particles.
	One having ordinary skill in the art would have been motivated to make the modification to provide an aerogel composite that would have been superior in thermal insulation properties and flexibility (paragraph [0008]).
	 Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein 
given that the compressive modulus and the silica content are similar to that instantly disclosed, the heat insulating sheet of EP ‘393 renders obvious a thermal resistance of 0.01 m2K/W.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 199 493 (hereafter EP ‘493) as applied to claim 11 above, and further in view of CN106241820 (hereafter CN ‘820).
	EP ‘493 is as applied, argued, and disclosed above, and incorporated herein.
Claim 13:	EP ‘493 does not disclose an aerogel having a specific surface area of 300 m2/g or more and 600 m2/g or less, and a pore volume of less than 1.5 ml/g.
CN ‘820 disclose a silica aerogel having a specific surface area of 300 m2/g or more and 600 m2/g or less, and a pore volume of less than 1.5 ml/g (paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerogel of EP’493 in light of the teaching of CN ‘820.
One having ordinary skill in the art would have been motivated to make the modification to provide a silica aerogel that would have provided a stabilized skeleton and fixed the pore structure within a required range.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 199 493 (hereafter EP ‘493) as applied to claim 11 above, and further in view of JP2015048543 (hereafter JP ‘543).
EP ‘493 is as applied, argued, and disclosed above, and incorporated herein.
	Claim 14: 	EP ‘493 discloses that “The density of an aerogel composite according to the Embodiment at 25 oC. may be 0.05 to 0.25 g/cm3, or may be also 0.1 to 0.2 g/cm3.  When the density is 0.05 g/cm3 or more, improved strength and flexibility may be obtained, and when it is 0.25 g/cm3 or less, improved thermal insulation properties may be obtained”.
	EP ‘493 further discloses that “…the mode of an aerogel composite (size, shape, etc. of a three-dimensional network skeleton) may be regulated by tuning the size, shape, and number of…silica particles, and the pH of the system…it is conceivable that regulation of the density, porosity, etc. of an aerogel composite becomes possible, so that the thermal insulation properties and flexibility of an aerogel composite can be regulated.  A three-dimensional network skeleton of an aerogel composite may be configured solely with one of the above various modes, or configured with two or more of the modes.” (paragraph [0029]-[0030]
	However, EP ‘493 does not disclose that the bulk density of the heat insulating sheet is 0.3 g/cm3 or more and 0.5 g/cm3 or less.
	JP ‘483 in Figures 1-3 discloses a heat insulating sheet having a bulk density of 0.03 g/cm3 to 0.5 g/cm3. JP ‘483 discloses that if the bulk density is less than 0.03 g/cm3, it is easy to scatter and difficult to operate at the time of feeding into the fiber or mechanically interwining and holding fiber. Further, when the bulk density exceeds 0.5 g/cm3, the thermal conductivity of the particulate heat insulating material become high (paragraph [0021]). See also entire document.
	Therefore, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to optimize/select to appropriate bulk density, including that claimed, depending upon the desired thermal conductivity and flexibility.
	One having ordinary skill in the art would have been motivated to make the modification to provide a heat insulating that that would have exhibited a low thermal conductivity, a flexible heat insulating mat, and a high heat insulating performance (paragraph [0001].

8. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 199 493 (hereafter EP ‘493) as applied to claim 11 above, and further in view of EP 2 974 858 (hereafter EP ‘585.
	EP ‘493 is as applied, argued, and disclosed above, and incorporated herein.
	Claim 15: 	EP ‘493 discloses a heat insulating sheet but does not disclose a heat insulating sheet disposed between an electronic component accompanied by heat generation and a housing.
	EP ‘858 in Figures 6-8 discloses a heat insulating sheet disposed between an electronic component accompanied by heat generation and a housing (abstract and Figures 6-8).
	Therefore, it would have been obvious to one of ordinary skill in the art toe have modified the insulating sheet of EP ‘493 by incorporating the electronic component of EP ‘858.
	One having ordinary skill in the art would have been motivated to make the modification to provide a composite sheet that would have brought about sufficient heat-insulating affects even in a narrow space inside a housing of an electronic apparatus, thereby effectively reducing heat transmission from a heat-generating component to the housing (paragraph [0025]).

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 199 493 (hereafter EP ‘493) as applied to claim 11 above, and further in view of WO 2018110055 (hereafter WO ‘055) using US 10,937,787 (hereafter US ‘787) as translation.
EP ‘493 is as applied, argued, and disclosed above, and incorporated herein.
	Claim 16:	EP ‘493 discloses a heat insulating but does not disclose a battery unit comprising a heat insulating sheet disposed between adjacent batteries.
	WO ‘055 in Figure 4 discloses a disclose a battery unit (1001) comprising a heat insulating sheet (11) disposed between adjacent batteries (14)(see US ‘787, col. 4: 36-col. 5: 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat insulation sheet of EP ‘494 by incorporating the battery unit of WO ‘055.
	One having ordinary skill in the art would have been motivated to make the modification to provide a heat insulating sheet that would have provided heat insulation property between battery cells, and prevented conduction of heat generated by the high-temperature cells, thus providing a high reliability battery in which adverse influence to the other battery cells is suppressed (see US ‘787, col. 5: 1-9).
Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729